Opinion filed October 8, 2009




                                                 In The


   Eleventh Court of Appeals
                                              ___________

                                       No. 11-09-00239-CV
                                           __________

                          IN THE INTEREST OF B.B., A CHILD


                              On Appeal from the 29th District Court

                                       Palo Pinto County, Texas

                                   Trial Court Cause No. C43048


                              MEMORANDUM OPINION
        Appellant filed a pro se notice of appeal. She did not file an affidavit of inability to pay court
costs pursuant to TEX . R. APP . P. 20. The clerk of the trial court has notified this court in writing that
appellant has not made arrangements to pay for the clerk’s record. On August 21, 2009, this court
extended the due date for the clerk’s record to September 30, 2009, and advised appellant of her
opportunity to cure this defect. There has been no response to our August 21 letter. As of this date,
the clerk’s record has not been filed.
        The failure to file the clerk’s record appears to be due to appellant’s actions. Tex. R.
App. P. 37.3(b). Therefore, the appeal is dismissed.


                                                          PER CURIAM
October 8, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.